DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: WHITE ORGANIC LIGHT EMITTING DEVICE COMPRISING REFLECTIVE LAYER AND DISPLAY APPARATUS INCLUDING THE SAME.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9, 11-12, 16-17, and 20-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ikeda et al. (US 2021/0020868 A1; hereinafter “Ikeda”).
Regarding Claim 1, referring to at least Fig. 1 and related text, Ikeda teaches a light emitting device comprising: a first electrode (111) (paragraph 65); a white organic light emission structure (112) provided on the first electrode (paragraphs 65-66); a second electrode (113) provided on the white organic light emission structure (paragraph 65); and a reflective layer (114 including 114R, 114G, and 114B) provided on an opposite side of the first electrode from the white organic light emission structure, the reflective layer comprising a first reflective region (114R), a second reflective region (114G), and a third reflective region (114B) having different heights from one another and forming different separation distances from the second electrode (fig. 1 and paragraphs 69-74).
Regarding Claim 9, Ikeda teaches wherein the first electrode comprises a transparent electrode, and wherein the second electrode comprises a semi-transmissive electrode that reflects part of incident light and transmits the remaining part of the incident light (paragraphs 65 and 95-99).
Regarding Claim 11, Ikeda teaches wherein the first electrode comprises a transparent electrode and the second electrode comprises a reflective electrode, and wherein the reflective layer comprises a semi-transmissive layer that reflects part of incident light and transmits the remaining part of the incident light (paragraphs 65 and 95-99).
Regarding Claim 12, Ikeda teaches wherein the reflective layer comprises silver (Ag) or an alloy containing silver (paragraph 95).
Regarding Claim 16, Ikeda wherein the white organic light emission structure comprises: a hole injection layer provided on the first electrode; a hole transport layer provided on the hole injection layer; a white organic light emission layer provided on the hole transport layer; an electron transport layer provided on the white organic light emission layer; and an electron injection layer provided on the electron transport layer (paragraphs 65-66, 90, and 137).
Regarding Claim 17, Ikeda wherein the white organic light emission layer comprises: a first organic light emission layer emitting light of a first wavelength (a wavelength for red R); a second organic light emission layer provided on the first organic light emission layer and emitting light of a second wavelength (a wavelength for green G); and a third organic light emission layer provided on the second organic light emission layer and emitting light of a third wavelength (a wavelength for blue B) (paragraph 73).
Regarding Claim 20, referring to at least Fig. 1 and related text, Ikeda teaches a display apparatus comprising a plurality of pixels (284a) (fig. 12B and paragraph 255), wherein each of the plurality of pixels comprises: a first electrode (111) (paragraph 65); a white organic light emission structure (112) provided on the first electrode (paragraphs 65-66); a second electrode (113) provided on the white organic light emission structure (paragraph 65); and a reflective layer (114 including 114R, 114G, and 114B) provided on an opposite side of the first electrode from the white organic light emission structure, the reflective layer comprising a first reflective region (114R), a second reflective region (114G), and a third reflective region (114B) having different heights from one another and forming different separation distances from the second electrode (fig. 1 and paragraphs 69-74).
Regarding Claim 21, referring to at least Fig. 1 and related text, Ikeda teaches a light emitting device comprising: a first electrode (111) (paragraph 65); a second electrode (113) provided on one side of the first electrode (paragraph 65); and a reflective layer (114 including 114R, 114G, and 114B) provided on an opposite side of the first electrode from the one side, the reflective layer comprising a first region (114R) and a second region (114G), wherein a first distance (DR) between the second electrode and the first region of the reflective layer is greater than a second distance (DG) between the second electrode and the second region of the reflective layer (fig. 1 and paragraphs 69-74).
Regarding Claim 22, Ikeda teaches further comprising a light emission layer (112) provided between the first electrode and the second electrode (paragraphs 65-66), the light emission layer being configured to emit light having a plurality of wavelengths (paragraph 75).
Regarding Claim 23, Ikeda teaches wherein the first distance corresponds to a first resonance of a first portion of the emitted light having a first wavelength and the second distance corresponds to a second resonance of a second portion of the emitted light having a second wavelength different from the first wavelength (fig. 1 and paragraphs 72-73).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeda.
Regarding Claim 10, Ikeda teaches wherein the second electrode comprises a reflective metal (paragraph 97).  While Ikeda does not explicitly disclose that a thickness of the second electrode is about 10 nm to about 20 nm, it would have been obvious to one of ordinary skill in the art to adjust the thickness of the second electrode, as a routine skill in the art to obtain the desired thickness. It has held that discovering an optimum or workable ranges involves only routine skill in the art.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.  In re Aller, 105 USPQ 233.

Claims 2-8, 13-15, 18-19, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda as applied to either claim 1 or claim 21 above, and further in view of Kyoung et al. (US 2020/0058905 A1; hereinafter “Kyoung”).
Regarding claims 2 and 24, teaching of Ikeda has been discussed above except a plurality of recesses are provided on a surface of the reflective layer.  Kyoung teaches a light emitting device, comprising: a reflective layer (10) comprising a first reflective region (10/11 at 100R), a second reflective region (10/11 at 100G), and a third reflective region (10/11 at 100B), wherein a plurality of recesses (recesses of 11a) are provided on a surface of the reflective layer in at least one of the first reflective region, the second reflective region, and the third reflective region in order to accurately adjust the resonance wavelength for the pixels and to improve color purity for the light emitting device (fig. 11 and paragraphs 50-56 and 77-84).  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Ikeda with that of Kyoung in order to accurately adjust the resonance wavelength for the pixels and to improve color purity for the light emitting device.
Regarding Claim 3, Ikeda teaches wherein a height of the first reflective region is lower than a height of the second reflective region, and a height of the second reflective region is lower than a height of the third reflective region (fig. 1).
Regarding Claim 4, Kyoung teaches wherein the plurality of recesses are provided in the first reflective region (fig. 11, 11 at 100R having recesses).
Regarding Claim 5, Kyoung teaches wherein the plurality of recesses are provided in the second reflective region (fig. 11, 11 at 100G having recesses).
Regarding Claim 6, Kyoung teaches wherein a size of each of the plurality of recesses is less than a wavelength of a light generated from the white organic light emission structure (paragraph 60).
Regarding Claim 7, Kyoung teaches wherein adjacent recesses of the plurality of recesses are periodically arranged and are spaced apart from each other by a predetermined arrangement distance (ba) in a direction along the surface of the reflective layer (fig. 2).
Regarding Claim 8, Kyoung teaches wherein a depth of each of the plurality of recesses (d) is less than the predetermined arrangement distance between the adjacent recesses of the plurality of recesses (fig. 2 and paragraphs 66-67).
Regarding Claim 13, Kyoung teaches wherein a depth of each of the plurality of recesses is about 10 nm to about 100 nm (paragraph 67).
Regarding Claim 14, while Kyoung teaches a diameter of each of the plurality of recesses (g), Kyoung does not explicitly disclose that the diameter is about 100 nm.  Nevertheless, with a review of Kyoung’s reference, for example, in paragraph 66, it would have been obvious to one of ordinary skill in the art to adjust the diameter to the desired numerical value, including the claimed diameter of 100 nm, in order to obtain the desired phase shifting characteristics.  
Regarding Claim 15, Kyoung teaches wherein an arrangement period of the plurality of recesses (for example, ba) is about 100 nm to about 150 nm (paragraph 67).
Regarding Claim 18, Kyoung teaches wherein a dielectric layer (12) is further provided between the reflective layer and a first electrode (10a) (fig. 11 and paragraph 77).
Regarding Claim 19, Kyoung teaches wherein the dielectric layer fills a periphery of the plurality of recesses (fig. 11).
Regarding Claim 25, Kyoung teaches wherein the emitted light having the first wavelength (a wavelength for red R) is reflected by the reflective layer without propagating into the plurality of recesses (figs. 1-2.  For example, L1), and wherein the emitted light having the second wavelength (a wavelength for green G) propagates into the plurality of recesses without being reflected by the reflective layer (figs. 1-2.  For example, L1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL WHALEN/Primary Examiner, Art Unit 2829